Title: To James Madison from Henry F. Doyhar, 19 May 1814
From: Doyhar, Henry F.
To: Madison, James


        
          Monsieur
          Washington Ce 19 Mai. 1814.
        
        Je Vous prie de Mexcuser cy Je prend La Liberte de Vous Ecrire. Le Mauvais traitement que Je Vien dexsuiyer, me Mortifié Au point que Jai prie le partie de Vous donner un détail de Ma Conduite Car Je Nai Jamais Eté traiter de cette Maniere. Je ne Matendoit point que Mr Mauroit Renvoyer de cette Maniere Comme cy Jetoit un polison. Il Est Vrai que Limpatience ma prie Aussitôt que Jai demande A Mr quelqui Restoit A la Maison. Mr. Me Répondit que Jean Restoit Et que Je Resteroit Chez moi. Je lui demandoit cy Je Seroit payé A Votre Absence. Mr Me Répondit que Non. Je fut frappé dune pareille Réponse. Mr me dit quelle Attendoit Michelle cette Eté Et qui devoit prendre ça place Et de plus quelle ne Mavoit Engagé que pour Six Mois. Je Répondit A Mr que Javois La Lettre de Mr Latrobe qui prouvoit le Contraire. Mr. Me Répondit quand Jauroit Cents Lettre que ça lui Etoit Egale. Je Vous prie Mr de Croire que Je Nauroit point Eté Assez fou de faire Venir ma famille dépensé $150 pour Venir ici pour Aussi cy peu de temps. Il Est Vrai peu Etre que Jai fait une faute de les Avoir fait Venir. Je Suis pere de quatre Enfants. Jappris qu’il Souffroit A Newyork. Jaimois Mieux les Voir prés de Moi. Aumoins Nous Souffrions tous Ensemble. Il Est Vrai qui Jaidit A Mr que cy Elle Avoit des Enfants quelle Auroit plus d’humanité quand un pere Chargé de famille Et Ce voir Rédui A La Misére Certainement ne peut cenpecher de Répondre parce que Je me flate Etre un honête homme Je ne Suis pas Venue Chez Vous Comme un polison. Mr Gerry dont Mr A mon Caractere Certifie la Maniere que Je Me Suis Conduit Et Bien dautre Gentilman qui mon Connut Et qui ont Mangé Chez Vous cette hiver. Jai Rester Cuisinier A New York Chez un Nommé Nicolas Low pendant huitt Ans. Jamois Je Nai Eprouvé Aucune disgrace ill Alloit A La Champagne tous les Ans Rester trois Mois. Il me payoit la Même Chose Et de plus il me doneroit trois Gourde par Semaines pour ma pension. Mr me dit que ça lui Etoit

Egale quelle Vouloit faire ce quelle Vouloit quelle navoit plus Besoin de Moi. Certainement Je ne Veut point Obligé Mr de me Garder Mes Au Moins Je Crois que Mr Auroit due me prevenir davance Et Non point Attendre Jusquau dernier Jour me Mêtre A La porte Comme un Malfaiteur. Jaitout Sacrifié pour Venir Chez Vous. Le premier Voyage que Je fit de Newyork ici que Je Vit Mr Latrobe dont Mr le Charga de lui trouver un Maitre D’hôtel me dit que Vous Etiez partie pour la Champagne Mais qu’il Alloit Envoyé une L’Ettre A Mr Et d’Attendre huits Jours. Jattendis Je Crois que ce fut le 28. Aoust dernier Et pour lors Mr Menvoya ces Conditions. Je les Accepta. Ma L’Etre Est Entre les Mains de Mr Et Je fut Engagé pour le 1. Novembre dernier. Je fut donc Obligé ne trouvant Rien A faire ici de partir pour philadelphie pour gagner Ma Vie. Je peut prouver que quelque temps Aprés que Jetoit dans une place ou Javoit une Gourde par Jour.
        Mr Latrobe me dit qui croyoit Bien que Mr me defréyoit de mon Voyage. Ayant fait une Engagement Je quitte Ma place pour Venir Chez Vous. Alors Aprenant que ma femme Et mes Enfants Souffroit, Je prie la partie de les faire Venir A philadelphie pour partir tous Ensemble. Mr Me reproche de lui A Voir Brulé Ces Gateaux. Ces Vrai Mais ça Mai Arrivé une fois Et Cetoit la premiere Semaine que Je fut Chez Vous pour lors Je ne Connoissoi point Votre four le plus fameux ouvrier peut Manquer. Mr me dit quelle Mavoit Engagé pour Cuisinier Et Confiseur. Certainement Il nest point possible A un homme dans ma place de faire la Ct Cuisine pour 30 personne Et de faire le Confiseur Et Répondre A tous les domestiques. Mr tout L’hiver Etoit toujours A me Reprocher que Je dépensoit plus que Michelle Et la plus par du temps Cetoit Jimes qui Alloit Au Marché. Souvent Je ne pouvoit point A Voir Ce que Je Voulois Vue que Je Navoit Jamais Assez d Argent quand Mr Mendonnoit Elle Menvoyoit deux Gourde trois ou 9 Et quelle que fois 10 Gourde. Jetoit Obligé de dire Au Jardinier dajeter pour Moi que Je portoit Sur mon Livre Et que Je lui Renboursoit lorsque Je Contoit. Certainement ce Nai point de cette maniere que Lon doit faire quand on prend un Mètre D’hôtel on doit A Voir Confiance En lui ou point du tous. Jai Entendue dire que Vos Negres ne memoit point. Je le Crois bien Vue que Je Voyoit Comme Il Gaspiyoit Et Atrapoit tout ce qu’il pouvoit. Il me Reprochoit que Je Nétoit point pour la Couleur Et que Je Regardoit de trop prais. Lorsque Je leur disoit que Je Me plaindroit A leur Métresse Et me Repondoit qu’il ce moquoit de Mr. Certainement Ca quand Jentendoit des Esclave parlé de la Sorte Ça me Metoit Encolère. Lorsque Je me plegnoit Mr me Répondit pour quoi que Je ne prenoit point un soin Et me faire Respecter. Cy Ja Vois Agie de Cette Maniere Je Jaurois passé un Mauvais Moment. Et Mr Me Reproche que Jetois trop dure Avec Ces Domestiques.
        
        Je peu Vous Assuré Mr. Je que Jaie prie Linteret de Votre Maison Comme un homme A ma place de Vait faire. Jai Appris depuis que Baptise qui A Eté Chez Vous Cuisinier Cette hiver quatre Mois A Raison de 20 Gourde Ce flate de Mavoir fait Metre hors de la Maison qu’il cétoit Entendue A Vec Vos Nègres pour tenir des propos Sur mon Compte. Jai peune A le Croire d’Aprés ce que Mr Ma dit de lui qu’il ne passoit point pour un honête homme.
        Je peu Bien dire qu’ille Agit tout L’hiver Comme un homme Sans conduite. Il Venoit travaillier quand Il lui fesoit plaisir Et trés Souvent Venoit Ivre Jusqua Minsulter. Jetoit donc Obligé dêtre A la Cuisine Moi Même Et de la faire de plus Les Jours de Compagnie nous Nous disputions par ce que Il prenoit non Seulement pour lui Mais Encore Il donnoit Aux Négres Ce qui lui faisoit plaisir. Voila la Raison qui ne Memoit poin⟨t⟩. Je lui Ait dit plusieurs fois qu’il Etoit un homme qui Etoit fait pour Ruiner une Maison. Il me Répondit que Ça ne me Coutoit Rien Et de plus que lon ne men Auroit point plus dobligations. Ces Egale. Je Crois que Je Nai Rien A me Reprocher. Jauroit desiré cy Mr Avoit quelque Chose Sur ma Conduite de me le dire. Jai demandé plusieurs fois A Mr cy Elle Etoit Satisfaite Et me Repondit quelle Etoit Contente.
        Il Est temps que Je finisse tous ces detailles qui peut Etre Vous Impatiente Et peut Etre de Vienne Inutile, Mais Mon Coeur Est cy Afflige de Voire mes pauvres Enfants Souffrir Je nai peu Menpecher de Vous Ecrire Et Vous prie de Mexcuser. Je Suis Mr Votre trés humbles Et trés Obeisant Serviteur
        
          Citoyens H. F. Doyhar
        
       
        CONDENSED TRANSLATION
        Begs JM’s pardon for taking the liberty of writing him. The bad treatment that he has endured has so mortified Doyhar that he has decided to give JM a detailed account of his conduct, because he has never before been treated in this manner. Did not expect that JM would send him away as if he were a scoundrel. Admits that he became impatient when he asked JM who was going to stay at the house. JM replied that Jean was going to stay and that Doyhar would stay at his own house. Doyhar asked if he would be paid during JM’s absence. JM said no, which astonished Doyhar. JM told Doyhar that he was expecting Michel to take Doyhar’s place that summer, and that he had only hired Doyhar for six months. Doyhar told JM that he had a letter from Mr. Latrobe that proved the contrary. JM replied that he didn’t care if Doyhar had a hundred letters. Doyhar begs JM to believe that he would never have been so foolish as to have his family spend $150 to come to Washington for such a short time. Admits that he may have made a mistake in having them come. Has four children, who were suffering in New York. Preferred to have them with him. At least he and they are all suffering together. Admits that he told JM that if JM had children he would have more

humanity. When a father sees his family reduced to misery, he must respond. Because he is an honest man, Doyhar did not come to JM’s house as a scoundrel. Mr. Gerry informed JM of Doyhar’s character and certified his conduct, as well as many other gentlemen who dined at JM’s house this winter. Doyhar was a chef for Nicholas Low in New York for eight years and never experienced any disgrace. Low spent all but three months of every year in the country. He paid Doyhar the same amount and, in addition, gave him three dollars per week for his board. JM said that made no difference to him, he would do as he wished, and that he no longer needed Doyhar. Doyhar certainly does not wish to oblige JM to keep him, but JM should have given him advance notice rather than waiting until the last day to put him out like a criminal. Sacrificed everything to come to JM’s house. On his first trip from New York to Washington, saw Mr. Latrobe, whom JM had asked to find him a steward. Latrobe told Doyhar that JM had left for the country but that he would write him and wait eight days. Doyhar waited; believes it was 28 August, and JM sent Doyhar his conditions, which Doyhar accepted. His letter is in JM’s hands and he was engaged for 1 Nov. 1813. Finding nothing to do in Washington, was obliged to go to Philadelphia to earn his living. Can prove that for some time after that he had a position in which he received a dollar per day. Mr. Latrobe told Doyhar that he believed that JM would pay for Doyhar’s journey. Doyhar quit his job to come to JM’s house. Having learned that his wife and children were suffering, had them come to Philadelphia so he and they could leave together. JM reproaches Doyhar for having burned the cakes. Doyhar admits that this happened once, during the first week of his employment, when he was unfamiliar with JM’s oven. The most famous workman can fail. JM told Doyhar that he had hired him as a chef and baker. It is impossible for one man in Doyhar’s position to cook for thirty people and do the baking and be responsible for all the servants. All winter, JM criticized Doyhar for spending more than Michel, especially when Jimes was the one who went to the market. Often Doyhar couldn’t get what he wanted since he never had enough money; JM would give him two dollars three or nine and sometimes ten dollars. Doyhar was obliged to ask the gardener to purchase for him, to be reimbursed when Doyhar settled his accounts. One should not do things this way when one has a steward; one should have confidence in him or not at all. Heard that JM’s negroes disliked Doyhar. Believes this since he saw how they wasted and cheated as much as they could. They reproached him for not sympathizing with colored people and for watching them too closely. When he told them he would complain to their mistress, they made fun of JM. It made Doyhar angry to hear slaves speak this way. When he complained, JM asked why he did not take pains to make himself respected. If Doyhar had acted in that way he would have had a bad time. And JM reproached him for being too hard on these servants. Assures JM that he took the interest in JM’s household that a man in his place should. Learned since that time that Baptiste, JM’s chef for four months during that winter at the rate of twenty dollars, flatters himself with having gotten Doyhar put out of the house, and that Baptiste agreed with JM’s negroes to spread tales about Doyhar. Believes this since JM told him that Baptiste is not known to be an honest man. Can say that Baptiste acted all winter like a man without discretion, coming to work when it pleased

him and often drunk. Doyhar therefore had to do the cooking himself most days when there was company. He and Baptiste had arguments because Baptiste not only took things for himself but also gave the Negroes whatever he wished. That is the reason that Baptise did not like Doyhar. Doyhar told him many times that he was a man made to ruin a house. Baptiste replied that it didn’t cost Doyhar anything, nor was it Doyhar’s responsibility. It’s all the same to Doyhar. Knows that he has nothing for which to reproach himself. Requested that JM let him know if he had any complaints about his conduct. Asked JM many times if he was satisfied, and JM replied that he was. Must end these details which might make JM impatient and might be useless, but is so afflicted by the suffering of his poor children that he could not restrain himself from writing, for which he begs JM’s pardon.
      